DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
IN THE CLAIMS:
Claim 17: the words “The system of claim 15” have been changed to “The system of claim 16” for claim consistency.
Claim 18: the words “in the deployment location” have been changed to “in the deployment location.”
Claim 19: the words “The system of claim 1” have been changed to “The system of claim 18” for claim consistency.
Claim 20: the words “The system of claim 1” have been changed to “The system of claim 18” for claim consistency.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art to the claimed subject matters is Kur (10,922,992).  Kur discloses systems and methods for simulation of firearm discharge and training of armed forces and/or law enforcement personnel. A motion tracking system tracks motion of one or more users. In embodiments, the users wear one or more sensors on their bodies to allow tracking by the motion tracking system. A scenario management system utilizes position, orientation, and motion information provided by the motion tracking system to evaluate user performance during a scenario. A weapon simulator includes sensors that indicate position of the weapon and/or orientation of the weapon. The weapon simulator may further provide trigger activation indications to the scenario management system. In embodiments, the scenario management system generates, plays, reviews, and/or evaluates simulations. The evaluation can include scoring based on reaction times, posture, body position, body orientation, and/or other attributes (See figs. 1, 3, 12, claim 1 and col. 6 lines 15-57, col. 11 lines 34-60).  However, none of cited prior arts of record, alone or in combination, teaches or suggests a system for weapon monitoring, the system comprising: a weapon measurement system including one or more sensors that record longitudinal operational information of a plurality of weapons and are used to produce a plurality of signals; a connection point that receives the plurality of signals within a deployment 10location, the signals including sensor information recorded using sensors that are associated with at least one weapon used within the deployment location a server device running application software that uses the plurality of signals received from the plurality of weapons to detect and store longitudinal situational state data of each weapon of the plurality of weapons; and 15a machine learning system that uses the longitudinal situational state data to calculate a weapon system failure state, as specified in  claim 1; or a system for weapon failure prediction, the system comprising: a storage system that stores longitudinal situational state data received from 20a plurality of weapons; a machine learning system that generates at least one model to calculate a weapon system failure state based at least in part on the stored longitudinal situational state data; a server device running application software that receives a plurality of 25signals received from a weapon in a deployment location and detects and stores longitudinal situational state data of the weapon; and an analytic system that compares the stored longitudinal situational state data of the weapon to the model and calculates a predicted time of weapon system failure state to occur for the weapon in the deployment location, as specified in claim 18.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See PTO-892 for a listing of cited prior arts of record.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A TRAN whose telephone number is (571)272-7858. The examiner can normally be reached Mon-Fri: 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN A TRAN/Primary Examiner, Art Unit 2648